Matter of Weinreb (2015 NY Slip Op 01653)





Matter of Weinreb


2015 NY Slip Op 01653


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
ROBERT J. MILLER, JJ.


2005-05518

[*1]In the Matter of Michael Weinreb, admitted as 	ON Michael L. Weinreb, a disbarred attorney. MOTION FOR REINSTATEMENT  (Attorney Registration No. 1726900)




DECISION & ORDERMotion by Michael Weinreb for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Weinreb was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 6, 1981, under the name Michael L. Weinreb. On June 16, 2004, Mr. Weinreb pleaded guilty, in a sealed proceeding, in the Supreme Court, Nassau County, before the Honorable Jeffrey S. Brown, to offering a false instrument for filing in the first degree, in violation of Penal Law § 175.35, a class E felony. By letter dated April 19, 2005, Mr. Weinreb's counsel advised this Court of the plea and the fact that Mr. Weinreb entered into a plea and cooperation agreement which required that he not advise anyone of his plea at that time. Mr. Weinreb requested that the Court issue a sealed, unpublished order disbarring him, authorizing the filing of his affidavit of compliance under seal, and providing that the opinion and order disbarring him be published when his conviction became a matter of public record. In a not-to-be-published opinion and order dated January 26, 2006, the Court granted that request with the consent of the petitioner. By letter dated February 21, 2006, Mr. Weinreb's counsel informed the Court that Mr. Weinreb had completed his cooperation agreement with law enforcement authorities and was sentenced in a public proceeding on February 2, 2006, to three years conditional discharge, with the condition that he forfeit the sum of $200,000. By opinion and order dated May 23, 2006, Mr. Weinreb's automatic disbarment on June 16, 2004, was made public and his name was stricken from the roll of attorneys and counselors-at-law. By decision and order of this Court dated May 2, 2012, Mr. Weinreb's first motion for reinstatement was held in abeyance, and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent's current fitness to be an attorney. By decision and order of this Court dated April 18, 2013, Mr. Weinreb's first motion for reinstatement was denied.Upon the papers filed in support of the current motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Michael Weinreb, admitted as Michael L. Weinreb, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Michael Weinreb, admitted as Michael L. Weinreb, to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, SKELOS and MILLER, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court